      Case
      Case2:20-cv-00929-KJD-DJA
           2:20-cv-00929-KJD-DJA Document
                                 Document10
                                          9 Filed
                                            Filed12/01/20
                                                  12/02/20 Page
                                                           Page11of
                                                                 of55




      RESNICK & LOUIS, P.C.
 11   PAUL A. ACKER, ESQ.
      Nevada Bar No. 3670
 22   GARY W. CALL, ESQ.
      Nevada Bar No. 6922
 33   ELIZABETH SPAUR, ESQ.
      Nevada Bar No. 10446
 44   8925 West Russell Road, Suite 220
      Las Vegas, NV 89148
 55   Telephone/Facsimile: (702) 997-3800
      packer@rlattorneys.com
 66   gcall@rlattorneys.com
      espaur@rlattorneys.com
 77
      Attorneys for Defendant
 88
                                 UNITED STATES DISTRICT COURT
  9
 9
10                                       DISTRICT OF NEVADA
10
11    JEFFREY TOLL,
11                                                          CASE NO.: 2:20-cv-00929-KJD-DJA
12                          Plaintiff,
12
13
13    vs.                                                   STIPULATION TO EXTEND
14                                                          DISCOVERY DATES; ORDER (FIRST
14                                                          REQUEST)
      NEVADA PROPERTY 1, LLC d/b/a THE
15    COSMOPOLITAN OF LAS VEGAS,
15
16                  Defendant.
16
17           Come now Jeffrey Toll (“Mr. Toll” or the “Plaintiff”) and Nevada Property 1, LLC d/b/a
17
18    The Cosmopolitan of Las Vegas (“NP1”) or the “Defendant”) (collectively the “Parties”), by and
18
19    through respective undersigned counsel, hereby submit the following, first, stipulation to extend
19
20    discovery dates and request modification of the Court’s scheduling order pursuant to Rule 16 of
20
21    the Federal Rules of Civil Procedure.
21
22                                                   Recitals
22
23           1. On July 9, 2020, this Court granted the Parties Discovery Plan and Scheduling Order
23
24               that set the following deadlines:
24
25                  Initial Expert Disclosures                           December 31, 2020
25
26                  Rebuttal Expert Disclosures                          February 1, 2021
26
27                  Discovery Cut-Off                                    March 1, 2021
28
                                                        1
      Case
      Case2:20-cv-00929-KJD-DJA
           2:20-cv-00929-KJD-DJA Document
                                 Document10
                                          9 Filed
                                            Filed12/01/20
                                                  12/02/20 Page
                                                           Page22of
                                                                 of55




 11                    Deadline for Filing Dispositive Motions                      March 31, 2021

 22                    Deadline for Filing Joint Pre-Trial Order                    April 30, 2021

 33                    Deadline for Exchange of Pre-Trial Disclosures               April 30, 2021

 44          2. The Parties are continuing to work together to complete discovery in this matter.

 55                Both parties have made initial disclosures and written discovery has been served by

 66                Plaintiff.

 77          3. Good causes exist to grant this requested discovery extension. As noted in the Parties

 88                initial Scheduling Order, this matter involves events that took place within a Las
  9                Vegas casino and completion of discovery in this matter is complicated by the
 9
10                 Coronavirus (“COVID-19”) pandemic. While the parties have been diligent in their
10
11                 discovery efforts, a substantial amount of discovery remains to be completed, the
11
12                 COVID-19 outbreak has made the completion of remaining discovery within the
12
13                 existing deadlines impracticable This includes but not limited to further written
13
14                 discovery, party depositions, witness depositions, and disclosures of experts. On
14
15                 November 23, 2020, the Governor of Nevada announced additional statewide
15
16                 restrictions to combat a recent resurgence of COVID-19 within Nevada. Those
16
17                 restrictions have hampered efforts to confirm witness identities and may delay
17
18
                   Defendant’s ability to produce witnesses for deposition in this matter. In addition, the
18
19
                   recent restrictions may impact any expert’s ability to conduct any investigation that
19
20
                   would include a site visit of the property.
20
21
             4. The Parties have met and conferred and have agreed that a brief continuance should
21
22
                   afford them the opportunity to work through these unique challenges, complete
22
23
                   discovery and prepare this matter for trial.
23
24
                                                    Stipulation
24
25
             Accordingly, based upon the foregoing, the parties hereby stipulate to the following
25
26
      deadlines:
26
27
                       Initial Expert Disclosures                           February 1, 2021
28
                                                         2
      Case
      Case2:20-cv-00929-KJD-DJA
           2:20-cv-00929-KJD-DJA Document
                                 Document10
                                          9 Filed
                                            Filed12/01/20
                                                  12/02/20 Page
                                                           Page33of
                                                                 of55




 11                Rebuttal Expert Disclosures                           March 1, 2021

 22                Discovery Cut-Off                                     April 1, 2021

 33                Deadline for Filing Dispositive Motions               April 30, 2021

 44                Deadline for Filing Joint Pre-Trial Order             May 31, 2021

 55                Deadline for Exchange of Pre-Trial Disclosures        May 31, 2021

 66         IT IS SO STIPULATED

 77   DATED this 1st day of December, 2020.             RESNICK & LOUIS, P.C.

 88                                                     /s/ Paul Acker
  9                                                     PAUL A. ACKER, ESQ.
 9
                                                        Nevada Bar No. 3670
10
10                                                      GARY W. CALL, ESQ.
11                                                      Nevada Bar No. 6922
11                                                      ELIZABETH SPAUR, ESQ.
12                                                      Nevada Bar No. 10446
12                                                      8925 West Russell Road, Suite 220
13                                                      Las Vegas, NV 89148
13                                                      Attorneys for Defendant
14
14
15    DATED this 1st day of December, 2020.
15                                                      /s/ Maurice VerStandig
16                                                      ________________________
16                                                      MAURICE VERSTANDIG
17                                                      Nevada Bar No. 15346
17                                                      1452 W. Horizon Ridge Pkwy, #665
18                                                      Henderson, Nevada 89012
18                                                      Attorney for Plaintiff
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
28
                                                    3
      Case
      Case2:20-cv-00929-KJD-DJA
           2:20-cv-00929-KJD-DJA Document
                                 Document10
                                          9 Filed
                                            Filed12/01/20
                                                  12/02/20 Page
                                                           Page44of
                                                                 of55




                                                 ORDER
 11
             Having read and consider the Parties’ Stipulation to Extend Discovery Dates, IT IS
 22

 33   HEREBY ORDERED THAT the dates set forth in the Stipulated Discovery and Scheduling

 44   Order shall be CONTINUED to the dates ser forth in the stipulation above.

 55

 66   IT IS SO ORDERED.
 77                  December 2, 2020
             Dated: ______________________               ______________________________
 88                                                      UNITED STATES MAGISTRATE JUDGE
  9
 9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
28
                                                     4
      Case
      Case2:20-cv-00929-KJD-DJA
           2:20-cv-00929-KJD-DJA Document
                                 Document10
                                          9 Filed
                                            Filed12/01/20
                                                  12/02/20 Page
                                                           Page55of
                                                                 of55




                                   CERTIFICATE OF SERVICE
 11

 22         I HEREBY CERTIFY that service of the foregoing STIPULATION TO EXTEND
      DISCOVERY DATES; ORDER (FIRST REQUEST) was served this 3rd day of July, 2020,
 33
      upon the following persons via the CM/ECF system:
 44

 55   Maurice VerStandig, Esq.
 66   The VerStandig Law Firm, LLC
      1452 W. Horizon Ridge Parkway, #665
 77   Henderson, NV 89012
      mac@mbvesq.com
 88   Attorneys for Plaintiff
  9
 9
10
10
11
11
12                                             /s/ Shyanne Jackson
12                                             _______________________________
13                                             An Employee of Resnick & Louis, P.C.
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
28
                                                  5
